Citation Nr: 1750397	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left hip/thigh disorder.

2. Entitlement to service connection for hearing loss. 

3. Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1989 to August 1989. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required to obtain VA treatment records, and to afford the Veteran VA examinations to determine the etiology of the Veteran's hearing loss, tinnitus, and left hip/thigh disorder. 

First, remand is required to obtain VA treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2). The January 2012 Statement of the Case (SOC) listed as evidence a VA treatment record dated December 2, 2012 from the VA Medical Center in Montgomery/Tuskegee was electronically reviewed. There are no VA treatment records associated with the claims file.  Therefore, remand is required to obtain and associate with the claims file complete VA treatment records regarding the Veteran.

Second, remand is required to afford the Veteran VA examinations. A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" related to service is a low threshold.  McLendon, 20 Vet. App. at 83. 

Regarding hearing loss and tinnitus, at the September 2017 Board hearing, the Veteran contends that she currently has diminished hearing and ringing in her ears. She also testified that during field training, an explosive was detonated and she experienced a ringing pain in her ear, and that the problems have continued since that incident. The service treatment records (STRs) do not demonstrate complaints of tinnitus or demonstrate hearing loss for VA purposes under 38 C.F.R. § 3.385.  At that hearing, the Veteran stated that she has not obtained post-service treatment for hearing loss or tinnitus. Nevertheless, the Veteran is competent to describe diminished hearing and ringing in her ears during and after service.

Regarding the claim for a left hip/thigh disorder, the Veteran testified that she came down on her left side and injured herself when climbing over a wall during basic training. An August 1989 STR indicates complaints of left leg pain which the Veteran described as recurrent weakness and loss of sensation which occurred after sitting or running for extended periods. The record contains private treatment records which indicate complaints of left sided low back, hip, and upper leg pain.  Those records also provided assessments including left hip trochanteric bursitis and lumbosacral radiculopathy. Remand is thus required for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s), including the Montgomery/Tuskegee VAMC and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran.

2. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her hearing loss and tinnitus. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

a) Determine whether the Veteran has hearing loss for VA purposes, i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2016).

b) If the Veteran has hearing loss for VA purposes, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hearing loss had its onset in, or is otherwise related to, the Veteran's period of active service.  

c) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the current tinnitus had its onset in, or is otherwise related to, the Veteran's period of active service.

The examiner must specifically address the Veteran's lay statements of record, including events during service and continuous symptoms thereafter.  

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her left hip/thigh disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

a) Identify all diagnoses related to the Veteran's left hip/thigh disorder including trochanteric bursitis.

b) Provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left hip/thigh disorder had onset it, or is otherwise related to, active service.

The examiner must specifically address the following:  
1) the August 1989 STR noting complaints of left leg pain which the Veteran described as recurrent weakness and loss of sensation which occurred after sitting or running for extended periods; 2) a March 2012 substantive appeal stating that the Veteran has experienced pain ever since injuring herself in-service; 3) the September 2017 Board hearing testimony where the Veteran testified that she came down on her left side and injured herself when climbing over a wall during basic training; and 4) private treatment records indicating diagnoses and treatment of trochanteric bursitis and various low back disorders with radiation of pain into the hips. 

5. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

